Exhibit 10.6

 

CATALINA MARKETING CORPORATION

 

AMENDED AND RESTATED 1999 STOCK AWARD PLAN

 

1. Purpose.

 

The Plan is intended to provide incentives to key Employees, directors and
consultants of the Corporation and its Subsidiaries, to encourage proprietary
interest in the Corporation, and to attract new Employees, directors and
consultants with outstanding qualifications through providing select current and
prospective key Employees, directors and consultants of the Corporation and its
Subsidiaries with the opportunity to acquire Shares.

 

2. Definitions.

 

Whenever the following terms are used in this Plan, they shall have the meaning
specified below unless the context clearly indicates otherwise.

 

(a) “Act” shall mean the Securities Act of 1933, as amended.

 

(b) “Administrator” shall mean the Board or the Committee, whichever shall be
administering the Plan from time to time in the discretion of the Board, as
described in Section 4 of the Plan.

 

(c) “Award” shall mean any award made pursuant to this Plan, including Options,
Restricted Shares and Performance Units.

 

(d) “Award Agreement” shall mean any written document setting forth the terms
and conditions of an Award, as prescribed by the Administrator.

 

(e) “Board” shall mean the Board of Directors of the Corporation.

 

(f) “Cause” in respect of a Participant shall mean dishonesty, fraud,
misconduct, unauthorized use or disclosure of confidential information or trade
secrets, conviction or confession of a crime punishable by law (except
misdemeanor violations), or engaging in practices contrary to stock “insider
trading” policies of the Corporation, by such Participant, in each case as
determined by the Administrator, with such determination to be conclusive and
binding on such affected Participant and all other persons.

 

(g) “Change of Control” shall mean the occurrence of any of the following: (i)
the acquisition, directly or indirectly, by any individual or entity or group
(as such term is used in Section 13(d)(3) of the Exchange Act) of beneficial
ownership (as defined in Rule 13d-3 under the Exchange Act, except that such
individual or entity shall be deemed to have beneficial ownership of all shares
that any such individual or entity has the right to acquire without the
happening or failure to happen of a material condition or contingency, other
than the passage of time) of more than 50% of the aggregate outstanding voting
power of capital stock of the Corporation in respect of the general power to
elect directors; (ii) during any period of two consecutive years, individuals
who at the beginning of such period constituted the Board (together with
individuals elected to the Board with the approval of at least 66 2/3% of the
directors of the Corporation then still in office who were either directors at
the beginning of such period, or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
Board then in office; and (iii) (A) the Corporation consolidates with or merges
into another entity or sells all or substantially all of its assets to any
individual or entity, or (B) any corporation consolidates with or merges into
the Corporation, which in either event (A) or (B) is pursuant to a transaction
in which the holders of the Corporation’s voting capital stock in respect of the
general power to elect directors immediately prior to such transaction do not
own, immediately

 

I-1



--------------------------------------------------------------------------------

following such transaction, at least a majority of the voting capital stock in
respect of the general power to elect directors of the surviving corporation or
the person or entity which owns the assets so sold.

 

(h) “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

(i) “Committee” shall mean the committee appointed by the Board in accordance
with Section 4 of the Plan.

 

(j) “Common Stock” shall mean the Common Stock, par value $.01 per share, of the
Corporation.

 

(k) “Corporation” shall mean Catalina Marketing Corporation, a Delaware
corporation, or any successor hereunder.

 

(l) “Disability” shall mean the condition of a Participant who is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or which has lasted or can be expected to last for a continuous period of
not less than twelve (12) months. The determination of whether a Participant is
disabled shall be made in the Administrator’s sole discretion.

 

(m) “Employee” shall mean an individual who is employed (within the meaning of
Section 3401 of the Code and the regulations thereunder) by the Corporation or a
Subsidiary.

 

(n) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

(o) “Exercise Price” shall mean the price per Share of Common Stock, determined
by the Administrator, at which an Option may be exercised.

 

(p) “Fair Market Value” shall mean the value of one (1) Share of Common Stock,
determined as follows, without regard to any restriction other than a
restriction which, by its terms, will never lapse:

 

(1) If the Shares are traded on a nationally recognized exchange or the National
Market System (the “NMS”) of the National Association of Securities Dealers,
Inc. Automated Quotation System (“NASDAQ”), the closing price as reported for
composite transactions on the date of valuation or, if no sales occurred on that
date, then the average of the highest bid and lowest ask prices on such exchange
or the NMS at the end of the day on such date;

 

(2) If the Shares are not traded on an exchange or the NMS but are otherwise
traded over-the-counter, the average of the highest bid and lowest asked prices
quoted in the NASDAQ system as of the close of business on the date of
valuation, or, if on such day such security is not quoted in the NASDAQ system,
the average of the representative bid and asked prices on such date in the
domestic over-the-counter market as reported by the National Quotation Bureau,
Inc., or any similar successor organization; and

 

(3) If neither (1) nor (2) applies, the fair market value as determined by the
Administrator in good faith. Such determination shall be conclusive and binding
on all persons.

 

(q) “Good Reason” in respect of a Participant shall mean the occurrence of any
of the following events or conditions following a Change of Control:

 

(1) A change in the Participant’s status, title, position or responsibilities
(including reporting responsibilities) that represents a substantial reduction
of the status, title, position or responsibilities in respect of the
Corporation’s business as in effect immediately prior thereto; the assignment to
the Participant of substantial duties or responsibilities that are inconsistent
with such status, title, position or responsibilities; or any removal of the
Participant from or failure to reappoint or reelect the Participant to any of
such positions, except in connection with the termination of the Participant’s
service for Cause, for Disability or as a result of his or her death, or by the
Participant other than for Good Reason;

 

(2) A reduction in the Participant’s annual base salary;

 

I-2



--------------------------------------------------------------------------------

(3) The Corporation’s requiring the Participant (without the Participant’s
consent) to be based at any place outside a 35-mile radius of his or her place
of employment immediately prior to a Change of Control, except for reasonably
required travel on the Corporation’s business that is not materially greater
than such travel requirements prior to such Change of Control;

 

(4) The Corporation’s failure to (i) continue in effect any material
compensation or benefit plan (or a reasonable replacement therefor) in which the
Participant was participating immediately prior to a Change of Control,
including, but not limited to the Plan, or (ii) provide the Participant with
compensation and benefits at least equal (in terms of benefit levels and/or
reward opportunities) to those provided for under each employee benefit plan,
program and practice as in effect immediately prior to a Change of Control (or
as in effect following the Change of Control, if greater); or

 

(5) Any material breach by the Corporation of any provision of the Plan.

 

(r) “Incentive Stock Option” shall mean an option described in Section 422(b) of
the Code.

 

(s) “Non-Employee Director” shall have the meaning assigned to this phrase in
Rule 16b-3 of the Securities and Exchange Commission adopted under the Exchange
Act.

 

(t) “Nonstatutory Stock Option” shall mean an option not described in Section
422(b) or 423(b) of the Code.

 

(u) “Option” shall mean any stock option granted pursuant to the Plan.

 

(v) “Option Profit” shall mean the amount (not less than zero) by which the Fair
Market Value of a share of Common Stock subject to a Nonstatutory Stock Option
on the date of a Participant’s exercise of a Nonstatutory Stock Option exceeds
the exercise price of such Nonstatutory Stock Option.

 

(w) “Participant” shall mean any person who receives an Award pursuant to
Sections 5(a), 8(a), 9(a) or 9(b) hereof.

 

(x) “Performance Units” shall mean Awards granted pursuant to Section 9(a) or
9(b) hereof.

 

(y) “Plan” shall mean this Catalina Marketing Corporation Amended and Restated
1999 Stock Award Plan, as it may be amended from time to time.

 

(z) “Purchase Price” shall mean the Exercise Price times the number of Shares
with respect to which an Option is exercised.

 

(aa) “Restricted Shares” shall mean Shares awarded pursuant to Section 8 of this
Plan.

 

(bb) “Retirement” shall mean the voluntary cessation of employment by an
Employee at such time as may be specified in the then current personnel policies
of the Corporation, in the sole discretion of the Administrator or, in lieu
thereof, upon the attainment of age sixty-five (65) and the completion of not
less than twenty (20) years of service with the Corporation or a Subsidiary.

 

(cc) “Share” shall mean one (1) share of Common Stock, adjusted in accordance
with Section 11 of the Plan (if applicable).

 

(dd) “Subsidiary” shall mean any subsidiary corporation as defined in Section
424(f) of the Code, and shall include any entity as to which the Corporation
directly or indirectly owns more than a forty percent (40%) interest.

 

3. Effective Date.

 

The Plan was adopted by the Board effective April 29, 1999, and received the
approval of the Corporation’s stockholders on July 20, 1999. The Board
subsequently amended the Plan on April 26, 2001 and April 25, 2002, subject to
stockholder approval that such amendments received on July 26, 2001 and July 25,
2002, respectively. The Board approved further amendments to the Plan and this
restatement of the Plan on July 22, 2004, subject to the approval of the
Corporation’s stockholders pursuant to Section 17 of the Plan.

 

I-3



--------------------------------------------------------------------------------

4. Administration.

 

The Plan shall be administered, in the discretion of the Board from time to
time, by the Board or by the Committee. The Committee shall be appointed by the
Board and shall consist of not less than three (3) members of the Board. The
Board may from time to time remove members from, or add members to, the
Committee. Vacancies on the Committee, however caused, shall be filled by the
Board. The Board shall appoint one of the members of the Committee as Chairman.
The Administrator shall hold meetings at such times and places as it may
determine. Acts of a majority of the Administrator at which a quorum is present,
or acts reduced to or approved in writing by a unanimous consent of the members
of the Administrator, shall be the valid acts of the Administrator.

 

The Administrator shall from time to time at its discretion select the
Participants who are to be granted Awards, determine the form of Award
Agreements, determine the number of Shares to be subject to Awards to be granted
to each Participant, designate an Award of Options as Incentive Stock Options or
Nonstatutory Stock Options and determine to what extent the Award shall be
transferable. The interpretation and construction by the Administrator of any
provisions of the Plan or of any Award granted thereunder shall be final. No
member of the Administrator shall be liable for any action or determination made
in good faith with respect to the Plan or any Award granted thereunder.

 

So long as the Common Stock is registered under Section 12 of the Exchange Act,
then notwithstanding the first or second sentences of the immediately preceding
paragraph, selection of officers and directors for participation and decisions
concerning the timing, pricing and amount of an Award shall be made solely by
the Board, or by the Committee, each of the members of which shall be a
Non-Employee Director. If the Committee grants an Award to a person subject to
Code Section 162(m), each member of the Committee shall be an “outside director”
within the meaning of that section.

 

5. Participation.

 

(a) Eligibility.

 

The Participants shall be such Employees (who may be officers, whether or not
they are directors) and directors of or consultants to the Corporation or a
Subsidiary (whether or not they are Employees) as the Administrator may select
subject to the terms and conditions of Section 5(b) below; provided that
directors or consultants who are not also Employees shall not be eligible to
receive Incentive Stock Options.

 

(b) Ten-Percent Stockholders.

 

A Participant who owns more than ten percent (10%) of the total combined voting
power of all classes of outstanding stock of the Corporation, its parent or any
of its Subsidiaries shall not be eligible to receive an Incentive Stock Option
unless (i) the Exercise Price of the Shares subject to such Option is at least
one hundred ten percent (110%) of the Fair Market Value of such Shares on the
date of grant and (ii) in the case of an Incentive Stock Option, such Option by
its terms is not exercisable after the expiration of five (5) years from the
date of grant.

 

(c) Stock Ownership.

 

For purposes of Section 5(b) above, in determining stock ownership, a
Participant shall be considered as owning the stock owned, directly or
indirectly, by or for his or her brothers and sisters (by whole or half blood),
spouse, ancestors and lineal descendants. Stock owned, directly or indirectly,
by or for a corporation, partnership, estate or trust shall be considered as
being owned proportionately by or for its shareholders, partners or
beneficiaries. Stock with respect to which such Participant holds an Option or
any other option if (as of the time the Option or such other option is granted)
the terms of such Option or other option provide that it will not be treated as
an Incentive Stock Option, shall not be counted.

 

I-4



--------------------------------------------------------------------------------

(d) Outstanding Stock

 

For purposes of Section 5(b) above, “outstanding stock” shall include all stock
actually issued and outstanding immediately after the grant of the Option to the
Participant. “Outstanding stock” shall not include shares authorized for
issuance under outstanding Options held by the Participant or by any other
person.

 

6. Stock.

 

The stock subject to Awards granted under the Plan shall be Shares of the
Corporation’s authorized but unissued or reacquired Common Stock. The aggregate
number of Shares as to which Awards may be granted shall not exceed nine million
nine hundred thousand (9,900,000) (reflecting adjustment for the three-for-one
stock split that occurred in 2000 and the amendments increasing the number of
Shares available for issuance under the Plan in 2001 and 2002). The number of
Shares subject to Awards outstanding at any time shall not exceed the number of
Shares remaining available for issuance under the Plan. In the event that any
outstanding Award for any reason expires or is terminated, or Shares are
reacquired by the Corporation pursuant to the terms of an Award Agreement, the
Shares allocable to the Award or the Shares so reacquired may again be made
subject to an Award. Notwithstanding anything herein to the contrary, during the
term of the Plan no Person shall receive Awards under the Plan relating to in
excess of 1,800,000 Shares (reflecting adjustment for the three-for-one stock
split that occurred in 2000). The limitations established by this Section 6
shall be subject to adjustment in the manner provided in Section 11 hereof upon
the occurrence of an event specified therein.

 

7. Terms and Conditions of Options.

 

(a) Award Agreements.

 

Options shall be evidenced by written Award Agreements in such form as the
Administrator shall from time to time determine. Such agreements need not be
identical but shall comply with and be subject to the terms and conditions set
forth below. No Option shall be effective until the applicable Award Agreement
is executed by both parties thereto.

 

(b) Participant’s Undertaking.

 

Each Participant shall agree to remain in the employ or service of the
Corporation or a Subsidiary and to render services for a period as shall be
determined by the Administrator, from the date of the granting of the Option,
but such agreement shall not impose upon the Corporation or its Subsidiaries any
obligation to retain the Participant in their employ or service for any period.

 

(c) Number of Shares.

 

Each Option shall state the number of Shares to which it pertains and shall
provide for the adjustment thereof in accordance with the provisions of Section
11 hereof.

 

(d) Exercise Price.

 

Each Option shall state the Exercise Price. The Exercise Price shall not be less
than the Fair Market Value on the date of grant and, in the case of an Incentive
Stock Option granted to a Participant described in Section 5(b) hereof, shall
not be less than one hundred ten percent (110%) of the Fair Market Value on the
date of grant.

 

(e) Medium and Time of Payment.

 

The Purchase Price shall be payable in full in United States dollars upon the
exercise of the Option; provided, however, that if the applicable Award
Agreement so provides, or the Administrator, in its sole discretion otherwise
approves therefor, the Purchase Price may be paid by the surrender of Shares in
good form for transfer, owned by the person exercising the Option for at least
six months (subject to the

 

I-5



--------------------------------------------------------------------------------

Administrator’s discretion to waive this six-month requirement) and having a
Fair Market Value on the date of exercise equal to the Purchase Price, or in any
combination of cash and Shares, as long as the sum of the cash so paid and the
Fair Market Value of the Shares so surrendered equals the Purchase Price.

 

Payment of any tax withholding requirements may be made, in the discretion of
the Administrator, (i) in cash, (ii) by delivery of Shares registered in the
name of the Participant, or by the Corporation not issuing such number of Shares
subject to the Option, having a Fair Market Value at the time of exercise equal
to the amount to be withheld or (iii) any combination of (i) and (ii) above. If
the Corporation is required to register under Section 207.3 of Regulation G of
the Board of Governors of the Federal Reserve System (Title 12 Code of Federal
Regulations Part 207), then so long as such registration is in effect, the
credit extended by the Corporation to a Participant for the purpose of paying
the Purchase Price shall conform to the requirements of such Regulation G.

 

Upon a duly made deferral election by a Participant eligible to participate
under the Corporation’s Deferred Compensation Plan, Shares otherwise issuable to
the Participant upon the exercise of a Nonstatutory Stock Option and payment of
the Purchase Price by the surrender of Shares (or by the payment of cash if an
Award Agreement so provides or if the Administrator exercises its discretion to
accept cash) in accordance with the first paragraph of this Section 7(e), will
not be delivered to the Participant. In lieu of delivery of such Shares, the
Common Stock Account (as defined in the Corporation’s Deferred Compensation
Plan) of the Participant maintained pursuant to the Corporation’s Deferred
Compensation Plan shall be credited with a number of stock units having a value,
calculated pursuant to such plan, equal to the Option Profit associated with the
exercised Nonstatutory Stock Option. Such deferral of Option Profit under the
Corporation’s Deferred Compensation Plan is available to Participants only if
the Shares surrendered in payment of the Purchase Price upon the exercise of a
Nonstatutory Stock Option have been held by the Participant for at least six
months (or by the payment of cash if an Award Agreement so provides or if the
Administrator exercises its discretion to accept cash).

 

(f) Term of Options.

 

Each Option shall state the time or times when all or part thereof becomes
exercisable. No Option shall be exercisable after the expiration of ten (10)
years (or less, in the discretion of the Administrator) from the date it was
granted, and no Incentive Stock Option granted to a Participant described in
Section 5(b) hereof shall be exercisable after the expiration of five (5) years
(or less, in the discretion of the Administrator) from the date it was granted.

 

(g) Cessation of Service (Except by Death, Disability or Retirement).

 

Except as otherwise provided in this Section 7, an Option may only be exercised
by Participants who have remained continuously in service as an Employee,
director or consultant with the Corporation or any Subsidiary since the date of
grant of the Option. If a Participant ceases to be an Employee, director or
consultant for any reason other than his or her death, Disability or Retirement,
such Participant shall have the right, subject to the restrictions referred to
in Section 7(f) above, to exercise the Option at any time within three (3)
months (or such shorter period as the Administrator may determine) after
cessation of service, but, except as otherwise provided in the applicable Award
Agreement, only to the extent that, at the date of cessation of service, the
Participant’s right to exercise such Option had accrued pursuant to the terms of
the applicable Award Agreement and had not previously been exercised. The
foregoing notwithstanding, an Award Agreement may, in the sole discretion of the
Administrator, but need not, provide that the Option shall cease to be
exercisable on the date of such cessation of service if such cessation arises by
reason of termination for Cause or if the Participant following cessation
becomes an employee, director or consultant of a person or entity that the
Administrator, in its sole discretion, determines is in direct competition with
the Corporation or a Subsidiary.

 

For purposes of this Section 7(g) the service relationship shall be treated as
continuing intact while the Participant is on military leave, sick leave or
other bona fide leave of absence (to be determined in the sole discretion of the
Administrator). The foregoing notwithstanding, service shall not be deemed to
continue

 

I-6



--------------------------------------------------------------------------------

beyond the last day of the third (3rd) month after the Participant ceased active
service, unless the Participant’s reemployment rights are guaranteed by statute
or by contract.

 

(h) Death of Participant.

 

If a Participant dies while a Participant, or after ceasing to be a Participant
but during the period in which he or she could have exercised the Option under
this Section 7, and has not fully exercised the Option, then the Option may be
exercised in full, subject to the restrictions referred to in Section 7(f)
above, at any time within twelve (12) months (or such shorter period as the
Administrator may determine) after the Participant’s death by the executor or
administrator of his or her estate or by any person or persons who have acquired
the Option directly from the Participant by bequest or inheritance, but, except
as otherwise provided in the applicable option agreement, only to the extent
that, at the date or death, the Participant’s right to exercise such Option had
accrued and had not been forfeited pursuant to the terms of the applicable Award
Agreement and had not previously been exercised.

 

(i) Disability of Participant.

 

If a Participant ceases to be an Employee, director or consultant by reason of
Disability, such Participant shall have the right, subject to the restrictions
referred to in Section 7(f) above, to exercise the Option at any time within
twelve (12) months (or such shorter period as the Administrator may determine)
after such cessation of service, but, except as provided in the applicable Award
Agreement, only to the extent that, at the date of such cessation of service,
the Participant’s right to exercise such Option had accrued pursuant to the
terms of the applicable Award Agreement and had not previously been exercised.

 

(j) Retirement of Participant.

 

If a Participant ceases to be an Employee by reason of Retirement, such
Participant shall have the right, subject to the restrictions referred to in
Section 7(f) above, to exercise the Option at any time within three (3) months
(or such longer or shorter period as the Administrator may determine) after
cessation of employment, but only to the extent that, at the date of cessation
of employment, the Participant’s right to exercise such Option had accrued
pursuant to the terms of the applicable option agreement and had not previously
been exercised.

 

(k) Limitation on Incentive Stock Options.

 

If the aggregate Fair Market Value (determined as of the date an Option is
granted) of the stock with respect to which Incentive Stock Options are
exercisable for the first time by any Participant during any calendar year under
this Plan and all other plans maintained by the Corporation, its parent or its
Subsidiaries, exceeds $100,000, the Option shall be treated as a Nonstatutory
Stock Option with respect to the stock having an aggregate Fair Market Value
exceeding $100,000.

 

(l) Other Provisions.

 

The Award Agreements authorized under the Plan may contain such other provisions
not inconsistent with the terms of the Plan (including, without limitation,
restrictions upon the exercise of the Option or the transfer of Shares of stock
following exercise of the Option) as the Administrator shall deem advisable.

 

8. Restricted Share Awards

 

(a) Grants.

 

The Administrator shall have the discretion to grant Restricted Shares to
Participants. As promptly as practicable after a determination is made that an
Award of Restricted Shares is to be made, the Administrator shall notify the
Participant in writing of the grant of the Award, the number of Shares covered
by the Award, and the terms upon which the Shares subject to the Award may be
earned. The date on which the

 

I-7



--------------------------------------------------------------------------------

Administrator so notifies the Participant shall be considered the date of grant
of the Restricted Shares. The Administrator shall maintain records as to all
grants of Restricted Shares under the Plan.

 

(b) Earning Shares.

 

Each Award Agreement for Restricted Shares shall state the time or times, and
the conditions or circumstances under which, all or part of the Restricted
Shares shall be earned and become nonforfeitable by a Participant.

 

(c) Accrual of Dividends.

 

Unless otherwise provided in an Award Agreement, effective as of the record date
for the payment thereof or, in lieu of such record date, effective on the date
of payment, the Administrator shall credit to the Participant’s Restricted Share
account under the Plan a number of Restricted Shares having a Fair Market Value,
on that date, equal to the sum of any cash and stock dividends paid on
Restricted Shares held in the Participant’s account on such date. The
Administrator shall hold each Participant’s Restricted Shares until distribution
is required pursuant to subsection (d) hereof.

 

(d) Distribution of Restricted Shares.

 

(1) Timing of Distributions; General Rule. Except as otherwise expressly stated
in this Plan, the Administrator shall distribute Restricted Shares and any
Restricted Shares attributable to accumulated cash or stock dividends thereon to
the Participant or his or her beneficiary, as the case may be, as soon as
practicable after they have been earned (i.e., when the criteria for earning
such shares have been achieved). No fractional shares shall be distributed.

 

(2) Form of Distribution. The Administrator shall distribute all Restricted
Shares, together with any Shares representing dividends, in the form of Common
Stock. One Share shall be given for each Restricted Share earned.

 

(e) Deferral Elections.

 

Upon a duly made deferral election by a Participant eligible to participate
under the Corporation’s Deferred Compensation Plan, Shares otherwise issuable to
the Participant upon the vesting of a Restricted Share Award hereunder (or
Performance Unit Award pursuant to Section 9 hereof) will not be delivered to
the Participant. In lieu of delivery of such Shares, the Common Stock Account
(as defined in the Corporation’s Deferred Compensation Plan) of the Participant
maintained pursuant to the Corporation’s Deferred Compensation Plan shall be
credited with a number of stock units having a value, calculated pursuant to
such plan, equal to the Fair Market Value of the Restricted Shares (or
Performance Units) associated with the Participant’s deferral election.

 

9. Performance Units

 

(a) Performance Units. A Performance Unit is an Award denominated in cash, the
amount of which may be based on the achievement of specific goals with respect
to Corporation, Subsidiary or individual performance over a specified period of
time. The maximum amount of such compensation that may be paid to any one
Participant with respect to any one Performance Period (hereinafter defined)
shall be $3,400,000. Performance Units may be settled in Shares (based on their
Fair Market Value at the time of settlement, unless an Award Agreement provides
otherwise) or cash or both, and may be awarded by the Administrator to
Employees, directors or consultants to the Corporation or its Subsidiaries.

 

(b) Performance Compensation Awards.

 

(1) The Administrator may, at the time of grant of a Performance Unit or
Restricted Share Award, designate such Award as a “Performance Compensation
Award” in order that such Award constitutes qualified performance-based
compensation under Code Section 162(m), in which event the Administrator

 

I-8



--------------------------------------------------------------------------------

shall have the power to grant such Awards upon terms and conditions that qualify
such awards as “qualified performance-based compensation” within the meaning of
Code Section 162(m). With respect to each such Performance Compensation Award,
the Administrator shall establish, in writing, a Performance Period, Performance
Measure(s) (hereinafter defined), and Performance Formula(s) (hereinafter
defined). Once established for a Performance Period, such items shall not be
amended or otherwise modified to the extent such amendment or modification would
cause the compensation payable pursuant to the Award to fail to constitute
qualified performance-based compensation under Code Section 162(m).

 

(2) A Participant shall be eligible to receive payment in respect of a
Performance Compensation Award only to the extent that the Performance
Measure(s) for such Award are achieved and the Performance Formula as applied
against such Performance Measure(s) determines that all or some portion of such
Participant’s Award has been earned for the Performance Period. As soon as
practicable after the close of each Performance Period, the Administrator shall
review and certify in writing whether, and to what extent, the Performance
Measure(s) for the Performance Period have been achieved and, if so, determine
and certify in writing the amount of the Performance Compensation Award to be
paid to the Participant and, in so doing, may use negative discretion to
decrease, but not increase, the amount of the Award otherwise payable to the
Participant based upon such performance. The maximum Performance Compensation
Award for any one Participant for any one Performance Period shall be 130,000
performance Restricted Shares or $3,400,000.

 

(c) Definitions.

 

(1) “Performance Formula” means, for a Performance Period, one or more objective
formulas or standards established by the Administrator for purposes of
determining whether or the extent to which an Award has been earned based on the
level of performance attained or to be attained with respect to one or more
Performance Measure(s). Performance Formulas may vary from Performance Period to
Performance Period and from Participant to Participant and may be established on
a stand-alone basis, in tandem or in the alternative.

 

(2) “Performance Measure” means one or more of the following selected by the
Administrator to measure Corporation, Subsidiary and/or business unit
performance for a Performance Period, whether in absolute or relative terms
(including, without limitation, terms relative to a peer group or index): basic
or diluted earnings per share; sales or revenue; earnings before interest and
taxes (in total or on a per share basis); net income; returns on equity, assets,
capital, revenue or similar measure; economic value added; working capital;
total shareholder return; and product development, product market share,
research, licensing, litigation, human resources, information services, mergers,
acquisitions, sales of assets or subsidiaries. Each such measure shall be to the
extent applicable, determined in accordance with generally accepted accounting
principles as consistently applied by the Corporation (or such other standard
applied by the Administrator) and, if so determined by the Administrator, and in
the case of a Performance Compensation Award, to the extent permitted under Code
Section 162(m), adjusted to omit the effects of extraordinary items, gain or
loss on the disposal of a business segment, unusual or infrequently occurring
events and transactions and cumulative effects of changes in accounting
principles. Performance Measures may vary from Performance Period to Performance
Period and from Participant to Participant and may be established on a
stand-alone basis, in tandem or in the alternative.

 

(3) “Performance Period” means one or more periods of time (of not less than one
fiscal year of the Corporation), as the Administrator may designate, over which
the attainment of one or more Performance Measure(s) will be measured for the
purpose of determining a Participant’s rights in respect of an Award.

 

I-9



--------------------------------------------------------------------------------

10. Term of Plan.

 

Awards may be granted pursuant to the Plan until the expiration of the Plan on
April 29, 2009.

 

11. Recapitalizations; Change of Control.

 

(a) Adjustments in Respect of Recapitalizations.

 

The number of Shares covered by the Plan as provided in Section 6 hereof, the
number of Shares covered by each outstanding Award and the Exercise Price of
Options shall be proportionately adjusted for any increase or decrease in the
number of issued Shares resulting from a subdivision or consolidation of Shares
or a stock split or the payment of a stock dividend (but only of Common Stock)
or any other increase or decrease in the number of issued Shares effected
without receipt of consideration by the Corporation.

 

If the Corporation shall merge with another corporation and the Corporation is
the surviving corporation in such merger and under the terms of such merger the
shares of Common Stock outstanding immediately prior to the merger remain
outstanding and unchanged, each outstanding Award shall continue to apply to the
Shares subject thereto and shall also pertain and apply to any additional
securities and other property, if any, to which a holder of the number of Shares
subject to the Award would have been entitled as a result of the merger. If the
Corporation sells all, or substantially all, of its assets, or the Corporation
merges (other than a merger of the type described in the immediately preceding
sentence) or consolidates with another corporation, this Plan and each Award
shall terminate; provided that in such event (i) each Participant to whom no
replacement Award has been tendered by the surviving or acquiring corporation
(or the parent corporation of the surviving or acquiring corporation) in
accordance with all of the terms of clause (ii) or (iii) immediately below,
shall receive immediately before the effective date of such sale, merger or
consolidation, unrestricted Shares equal to the number of Restricted Shares and
the value of any Performance Units to which the Participant is then entitled
(regardless of any vesting condition), and shall have the right, for a period of
at least thirty days, until five days before the effective date of such sale,
merger or consolidation, to exercise, in whole or in part (in the discretion of
the Participant), any unexpired Option or Options issued to him or her, without
regard to the installment or vesting provisions of any option agreement, or (ii)
in its sole and absolute discretion, the surviving or acquiring corporation (or
the parent corporation of the surviving or acquiring corporation) may, but shall
not be obligated to, (I) tender to all Participants with then Restricted Shares,
an award of restricted shares of the surviving or acquiring corporation (or the
parent corporation of the surviving or acquiring corporation), tender to all
Participants with then Performance Units, an award of performance units of the
surviving or acquiring corporation (or the parent corporation of the surviving
or acquiring corporation), and tender to Participants with outstanding Options
under the Plan an option or options to purchase shares of the surviving or
acquiring corporation (or of the parent corporation of the surviving or
acquiring corporation), in which each new award or awards contain such terms and
provisions as shall be required substantially to preserve the rights and
benefits of all Awards then held by such Participants or, (II) permit
Participants to receive unrestricted Shares with respect to any Restricted
Shares (regardless of any vesting condition) immediately before the effective
date of the transaction, permit Participants to receive cash with respect to
value of any Performance Units (regardless of any vesting condition) immediately
before the effective date of the transaction, honor deferral elections that
Participants make pursuant to Section 8(e), and grant the choice to all
Participants with then outstanding Options of (A) exercising the Options in full
as described in clause (i) above or (B) receiving a replacement Option as set
forth in clause (ii)(I). A dissolution or liquidation of the Corporation, other
than a dissolution or liquidation immediately following a sale of all or
substantially all of the assets of the Corporation, which shall be governed by
the immediately preceding sentence, shall cause each Award to terminate. In the
event a Participant receives any unrestricted Shares in satisfaction of
Restricted Shares, any payment in satisfaction of Performance Units, or
exercises any unexpired Option or Options prior to the effectiveness of a sale
of all or substantially all of the Corporation’s assets or a merger or
consolidation of the Corporation with another corporation in accordance with
clause (i) of this Section 11, such receipt of unrestricted Shares, such
payment, or exercise of any Option or Options shall be subject to the
consummation of such sale, merger or consolidation. If such sale, merger or
consolidation is not consummated, any otherwise unearned Restricted Shares shall
be deemed not to have been distributed to the Participant, any payment made to
satisfy Performance Units shall be returned to the

 

I-10



--------------------------------------------------------------------------------

Corporation, and any otherwise unexpired Option or Options shall be deemed to
have not been exercised, and the Participant and the Corporation shall take all
steps necessary to achieve this effect including, without limitation, the
Participant delivering to the Corporation the stock certificate representing the
Shares issued with respect to Restricted Shares, the return to the Corporation
of any payments made to the Participant, or upon the exercise of the Option,
endorsed in favor of the Corporation, and the Corporation returning to the
Participant the consideration representing the Purchase Price paid by the
Participant upon the exercise of the Option.

 

To the extent that the foregoing adjustments relate to securities of the
Corporation, such adjustments shall be made by the Administrator, whose
determination shall be conclusive and binding on all persons.

 

Except as expressly provided in this Section 11, the Participant shall have no
rights by reason of any subdivision or consolidation of shares of stock of any
class, the payment of any stock dividend or any other increase or decrease in
the number of shares of stock of any class or by reason of any dissolution,
liquidation, merger or consolidation or spin-off of assets or stock of another
corporation, and any issue by the Corporation of shares of stock of any class,
or securities convertible into shares of stock of any class, shall not affect,
and no adjustment by reason thereof shall be made with respect to, the number or
Exercise Price of Shares subject to an Option or the number or type of Shares
subject to an Award of Restricted Shares

 

The grant of an Award pursuant to the Plan shall not affect in any way the right
or power of the Corporation to make adjustments, reclassifications,
reorganizations or changes of its capital or business structure, to merge or
consolidate or to dissolve, liquidate, sell or transfer all or any part of its
business or assets.

 

(b) Acceleration Under Certain Circumstances Following a Change of Control.

 

Notwithstanding any other provision of the Plan to the contrary and except as
otherwise expressly provided in the applicable Award Agreement, the restrictions
relating to any Restricted Shares, the vesting of any Performance Units, the
vesting or similar installment provisions relating to the exercisability of any
Option, and the restrictions, vesting or installment provisions relating to any
replacement award tendered to a Participant pursuant to or as a result of, or
relating to, a transaction described in the second paragraph of Section 11(a)
hereof shall be waived or accelerated, as the case may be, and the Participant
shall receive unrestricted Shares with respect to any Restricted Shares, a
payment with respect to the value of any Performance Units, or a similar
replacement award, and shall have the right, for a period of at least thirty
days, to exercise such an Option or replacement option in the event the
Participant’s employment with or services for the Corporation should terminate
within two years following a Change of Control, unless such employment or
services are terminated by the Corporation for Cause or by the Participant
voluntarily without Good Reason, or such employment or services are terminated
due to the death or Disability of the Participant. Notwithstanding the
foregoing, no Incentive Stock Option shall become exercisable pursuant to the
foregoing without the Participant’s consent, if the result would be to cause
such option not to be treated as an Incentive Stock Option.

 

12. Rights As a Stockholder; Nontransferability.

 

(a) A Participant or a transferee of an Award shall have no rights as a
stockholder with respect to any Shares covered by such Award until the date of
the issuance of a stock certificate to such Participant or transferee for such
Shares. No adjustments shall be made for dividends (ordinary or extraordinary,
whether in cash, securities or other property) or distributions or other rights
for which the record date is prior to the date such stock certificate is issued,
except as provided in Section 8(c) or Section 11 hereof.

 

(b) Awards are nontransferable except as provided in this paragraph and as the
Administrator may otherwise provide. Awards may be transferred by will or by the
laws of descent and distribution. Unless otherwise provided in an Award
Agreement, a Participant may give an Award that is not an Incentive Stock Option
to an immediate family member, to a partnership or trust solely benefiting the
Participant or immediate family members, or to an inter vivos trust or
testamentary trust from which the Award (or the Award proceeds) will be
transferred after the Participant’s death. An immediate family member is a

 

I-11



--------------------------------------------------------------------------------

Participant’s natural or adopted child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, sibling, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law, or sister-in-law. A transfer shall
not relieve a Participant from his or her obligations under this Plan or the
applicable Award Agreement with respect to the transferred Award or Award
proceeds.

 

13. Agreement by Participant Regarding Withholding Taxes

 

(a) No later than the date of exercise of any Option, the distribution of Shares
to a Participant pursuant to a Restricted Share Award, or the payment of any
Performance Units, the Participant shall pay to the Corporation or make
arrangements satisfactory to the Administrator regarding payment of any federal,
state or local taxes of any kind required by law to be withheld, and may satisfy
minimum withholding consequences through the surrender of shares subject to the
Award; and

 

(b) The Corporation shall, to the extent permitted or required by law, have the
right to deduct from any payment of any kind otherwise due to the Participant
any federal, state or local taxes of any kind required by law to be withheld
with respect to an Award.

 

14. Securities Law Requirements.

 

(a) Legality of Issuance.

 

No Shares shall be issued pursuant to any Award unless and until the Corporation
has determined that:

 

1. it and the Participant have taken all actions required to register the offer
and sale of the Shares under the Act, or to perfect an exemption from the
registration requirements thereof;

 

2. any applicable listing requirement of any stock exchange on which the Common
Stock is listed has been satisfied; and

 

3. any other applicable provision of state or Federal law has been satisfied.

 

(b) Restrictions on Transfer; Representations of Participant; Legends.

 

Regardless of whether the offering and sale of Shares under the Plan has been
registered under the Act or has been registered or qualified under the
securities laws of any state, the Corporation may impose restrictions upon the
sale, pledge or other transfer of such Shares (including the placement of
appropriate legends on stock certificates) if, in the judgment of the
Corporation and its counsel, such restrictions are necessary or desirable in
order to achieve compliance with the provisions of the Act, the securities laws
of any state or any other law. In the event that the sale of Shares under the
Plan is not registered under the Act but an exemption is available which
requires an investment representation or other representation, each Participant
shall be required to represent that any Shares being acquired by the Participant
are being acquired for investment, and not with a view to the sale or
distribution thereof, and to make such other representations as are deemed
necessary or appropriate by the Corporation and its counsel. Stock certificates
evidencing Shares acquired under the Plan pursuant to an unregistered
transaction shall bear the following restrictive legend (or similar legend in
the discretion of the Administrator) and such other restrictive legends as are
required or deemed advisable under the provisions of any applicable law:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933. THESE SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT
AND NOT WITH A VIEW TO DISTRIBUTION AND MAY NOT BE OFFERED FOR SALE, SOLD,
PLEDGED OR OTHERWISE TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FOR SUCH SECURITIES UNDER THE SECURITIES ACT OF 1933 OR AN OPINION OF
COUNSEL REASONABLY SATISFACTORY IN FORM AND CONTENT TO THE ISSUER THAT SUCH
REGISTRATION IS NOT REQUIRED UNDER SUCH ACT.”

 

Any determination by the Corporation and its counsel in connection with any of
the matters set forth in this Section 13 shall be conclusive and binding on all
persons.

 

I-12



--------------------------------------------------------------------------------

(c) Registration or Qualification of Securities.

 

The Corporation may, but shall not be obligated to, register or qualify the sale
of Shares under the Act or any other applicable law. The Corporation shall not
be obligated to take any affirmative action in order to cause the sale of Shares
under the Plan to comply with any law.

 

(d) Exchange of Certificates.

 

If, in the opinion of the Corporation and its counsel, any legend placed on a
stock certificate representing Shares sold under the Plan is no longer required,
the holder of such certificate shall be entitled to exchange such certificate
for a certificate representing the same number of Shares but without such
legend.

 

15. Amendment of the Plan; Modification of Awards.

 

The Board may from time to time, with respect to any Shares at the time not
subject to Awards, suspend or discontinue the Plan or revise or amend it in any
respect whatsoever, except that, without the approval of the Corporation’s
stockholders, no such revision or amendment shall:

 

(a) Increase the number of Shares which may be issued under the Plan;

 

(b) Change the designation in Section 5 hereof with respect to the classes of
persons eligible to receive Options; or

 

(c) Modify the Plan such that it fails to meet the requirements of Rule 16b-3 of
the Securities and Exchange Commission for the exemption of the acquisition,
cancellation, expiration or surrender of Options from the operation of Section
16(b) of the Exchange Act.

 

Within the limitations of the Plan, the Administrator may modify any Award,
accelerate the vesting of any Restricted Share Award or the rate at which an
Option may be exercised, or extend or renew outstanding Options. The foregoing
notwithstanding, no modification of an Award shall, without the consent of the
Participant, alter or impair any rights or obligations under any Award
previously granted.

 

16. Application of Funds.

 

The proceeds received by the Corporation from the sale of Common Stock pursuant
to the exercise of an Option will be used for general corporate purposes.

 

17. Approval of Stockholders.

 

The adoption of Section 8 and 9 of this amended and restated Plan is subject to
approval by the affirmative vote of the holders of a majority of the outstanding
shares present and entitled to vote at the first annual meeting of stockholders
of the Corporation following the adoption of the amended and restated Plan and
any Restricted Share Award or Performance Unit that the Administrator grants
before stockholder approval is received shall be contingent on such approval. In
the event stockholders do not approve Section 8 or 9 of this amended and
restated Plan at their annual meeting in 2004, Section 8 and 9 shall be
ineffective and the Plan as otherwise amended and restated shall remain in full
force and effect (without any effect on outstanding Options, and with any
ancillary references to Restricted Shares and Performance Units being null and
void).

 

I-13



--------------------------------------------------------------------------------

18. Execution.

 

To record the adoption of the amended and restated Plan by the Board on July 22,
2004, the Corporation has caused its authorized officers to affix the corporate
name and seal hereto.

 

Catalina Marketing Corporation

By:

 

/s/ Frederick W. Beinecke

--------------------------------------------------------------------------------

   

Frederick W. Beinecke, Chairman

By:

 

/s/ Barry A. Brooks

--------------------------------------------------------------------------------

   

Barry A. Brooks, Secretary

   

[Seal]

 

 

I-14